COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Huff and AtLee
UNPUBLISHED


              Argued by videoconference


              DELONTE A. WRIGHT
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 2060-19-4                                     JUDGE GLEN A. HUFF
                                                                                 APRIL 6, 2021
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Robert J. Smith, Judge

                               Bryan T. Kennedy, Senior Assistant Public Defender, for
                               appellant.

                               Liam A. Curry, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Following a bench trial, Delonte Wright (“appellant”) was convicted of statutory burglary

              and grand larceny. The trial court sentenced appellant to five years’ incarceration on each, with

              all but fifteen months suspended. Appellant contends that the evidence is insufficient to support

              either charge. For the reasons that follow, this Court affirms the judgment below.

                                                      I. BACKGROUND

                     On appeal, this Court “consider[s] the evidence and all reasonable inferences flowing

              from that evidence in the light most favorable to the Commonwealth, the prevailing party at

              trial.” Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc) (quoting Jackson v.

              Commonwealth, 267 Va. 666, 672 (2004)). So viewed, the evidence is as follows:




                     *
                         Pursuant to Code §17.1-413, this opinion is not designated for publication.
        After living overseas, the Schlereth family moved back into their home in Fairfax on

August 2, 2018. Two days later, the family took a trip to New Jersey. When they left, their

belongings were partially unpacked. On August 8, 2018, the Fairfax County police called the

Schlereths and informed them that their house had been broken into.

        They returned home on August 10. They found that somebody had kicked in the door to

their garage as well as the door from their garage to their home, both of which were in excellent

condition before they left. Inside, they discovered that their property had been ransacked. After

inventorying their property, the Schlereths determined that the intruder had stolen numerous

credit cards, gift cards, several pieces of jewelry, a watch, three sets of cufflinks, a digital

camera, sunglasses, a pen, and a blue and black backpack.

        Two days prior, on the afternoon of August 8, 2018, Sean Harmon was working near the

Schlereth household as an arborist. Around noon, Harmon spoke with Officer Keenan and his

partner who were in the area looking for a suspect.1 The officers told Harmon that they were

looking for a “black male with dark clothing, [wearing] a backpack with some type of

camouflage.” The officers gave Harmon their contact information in case he saw anybody

matching that description while in the neighborhood.

        Approximately one hour later, as Harmon was preparing to drive away from his work

site, he saw appellant walking a bike down the road with a black and blue backpack on his back.

As Harmon drove past, he took two pictures of appellant on his cellular phone and transmitted

those pictures to the officers with whom he had spoken earlier. He then called the officers and

started relaying appellant’s position to them. Harmon followed appellant for approximately

three to five minutes until the officers arrived and approached appellant at a bus stop. During the

time in which Harmon was following appellant, he never saw appellant drop or pick up any item.


        1
            The trial court excluded any reference to the separate crime being investigated.
                                                  -2-
       When Officer Keenan arrived at the bus stop, he saw appellant placing a bicycle on a

bike rack on the front of a bus. Next to appellant, on the curb, was a black and blue backpack.

Officer Keenan searched appellant’s person and found credit cards, gift cards, and jewelry, all of

which had been stolen from the Schlereths’ home. The backpack was identified as the one stolen

from the Schlereths’ home and contained the other stolen property—with the exception of the

cufflinks, which were never recovered.

       Later that day, Detective Robert Burke interviewed appellant. During the interview,

appellant told Officer Keenan that approximately five minutes before encountering Officer

Keenan, he was walking to the bus stop and saw something shining on the side of the road.

Appellant claims that he investigated and found a collection of gift cards and jewelry. Appellant

denied carrying a backpack and insisted that it was already at the bus stop when he arrived.

       Appellant was indicted on charges of statutory burglary and grand larceny. Following a

bench trial, appellant was convicted of both and sentenced to five years’ incarceration on each,

with all but fifteen months suspended. This appeal followed.

                                 II. STANDARD OF REVIEW

       When reviewing whether the evidence is sufficient to support a conviction, this Court

must “affirm the judgment unless [it] is plainly wrong or without evidence to support it.” Shell

v. Commonwealth, 64 Va. App. 16, 20 (2014) (quoting Smallwood v. Commonwealth, 278 Va.

625, 629 (2009)). In conducting its review, this Court “view[s] the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible” from

the evidence. Id. (quoting Baylor v. Commonwealth, 55 Va. App. 82, 84 (2009)).

       This Court does not “ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.” Crowder v. Commonwealth, 41 Va. App. 658, 663

(2003) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). Instead, this Court queries


                                                -3-
only whether “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003)

(en banc)).

                                         III. ANALYSIS

       Appellant contends that the evidence is insufficient to support either his statutory

burglary or grand larceny conviction. This Court disagrees.

                                        A. Grand Larceny

       Appellant contends that the evidence is insufficient to support his grand larceny

conviction. Specifically, appellant contends that the Commonwealth was not entitled to rely on

the inference regarding possession of recently stolen property because the Commonwealth did

not disprove his hypothesis of innocence. Appellant, however, misapprehends the governing

law.

       “In a criminal prosecution for larceny, evidence showing ‘[p]ossession of goods recently

stolen is prima facie evidence of guilt . . . and throws upon the accused the burden of accounting

for that possession.’” Hackney v. Commonwealth, 26 Va. App. 159, 168 (1997) (quoting Hope

v. Commonwealth, 10 Va. App. 381, 385 (1990) (en banc) (alteration in original)). “The

inference derived from evidence of recent possession of stolen property may be enough, by itself,

to support a conviction of larceny.” Id. at 168-69. Thus, the inference arising from appellant’s

possession of recently stolen goods can support his grand larceny conviction in the absence of a

reasonable hypothesis of innocence.

        “The reasonable-hypothesis principle . . . is simply another way of stating that the

Commonwealth has the burden of proof beyond a reasonable doubt.” Young v. Commonwealth,

70 Va. App. 646, 653-54 (2019) (quoting Commonwealth v. Moseley, 293 Va. 455, 464 (2017)).

“The fact finder ‘determines which reasonable inferences should be drawn from the evidence and


                                               -4-
whether to reject as unreasonable the hypotheses of innocence advanced by a defendant.’” Id. at

654. “[W]hether the evidence excludes all reasonable hypotheses of innocence is a ‘question of

fact’ and like any other factual finding, it is subject to ‘revers[al] on appeal only if plainly

wrong.’” Id.

        Appellant’s hypotheses of innocence are two-fold. First, he claims that he found the

credit cards, gift cards, and jewelry stolen from the Schlereths on the street a few minutes before

being stopped by Officer Keenan. Second, he avers that the backpack that was stolen from the

Schlereths—and contained other property stolen from their house—was at the bus stop before

appellant arrived and that he just happened to be standing by it.

        In essence, appellant claims that he found half of the stolen property abandoned on the

road a few minutes before he was coincidentally stopped directly next to an abandoned backpack

containing other property stolen from the Schlereths. This story strains credulity and, “[i]n its

role of judging witness credibility, the [trial court was] entitled to disbelieve the self-serving

testimony of the accused and to conclude that the accused is lying to conceal his guilt.” Marable

v. Commonwealth, 27 Va. App. 505, 509-10 (1998). This is all the truer where evidence in the

record directly refutes appellant’s hypotheses of innocence. Harmon’s testimony and

photographs established that appellant was wearing the backpack before reaching the bus stop.

Furthermore, Harmon testified that he never saw appellant stop to pick anything up despite

following him during the time frame that appellant claims to have found the credit cards and

jewelry. Given these circumstances, the trial court’s rejection of appellant’s hypotheses of

innocence was not plainly wrong.




                                                 -5-
                                        B. Statutory Burglary

       Appellant avers that the evidence is insufficient to support his statutory burglary charge.

Specifically, appellant contends that the trial court erred in applying the following inference2:

                 The Commonwealth can establish a prima facie case that a
                 defendant broke and entered by (1) proving that goods have been
                 stolen from a house into which someone has broken and entered;
                 (2) justifying the inference that both offenses were committed at
                 the same time, by the same person, as a part of a criminal
                 enterprise; and (3) proving that these goods were found soon
                 thereafter in the possession of the defendant.

Finney v. Commonwealth, 277 Va. 83, 90 (2009) (quoting Guynn v. Commonwealth, 220 Va.

478, 480 (1979)). Appellant argues that this inference is not applicable because the

Commonwealth failed to prove that the larceny occurred at the same time as the breaking and

entering and by the same person.3

       Here, the evidence is sufficient to justify an inference that both offenses were committed

at the same time and by the same person. An individual violently kicked in the exterior door to

the Schlereths’ garage and the door from the garage to the interior of the house. An individual

then ransacked and stole their property. There was no evidence of any motive for the breaking

and entering other than the theft. In the absence of some other evidence elaborating on the

breaking and entering, a rational fact finder could conclude that the two were committed at the

same time. Nothing about the breaking and entering indicates the presence of two or more

people. Similarly, with the exception of a few cufflinks, all of the stolen property was found in

the possession of appellant. Combined, these facts are sufficient to raise the inference that

appellant committed both crimes at the same time.



       2
          Appellant further argues that, in the absence of this inference, the evidence was
insufficient to prove he broke or entered the Schlereths’ home. Because this Court holds that the
permissible inference applies, it need not reach either of those issues.
       3
           Appellant does not challenge that the first and third prong are satisfied.
                                                 -6-
         Appellant’s reliance on Finney to argue the contrary is misplaced. In Finney, the victim’s

neighbor saw Finney walking down the street with his arms full of items. 277 Va. at 86. The

victim had been in the process of moving to another home and had not been to this property in

seven or eight days, but knew that all of his tools were present, the lock for the shed was in

place, and the fence surrounding his property was intact, as of the time of the victim’s last visit to

the property. Id. at 86-87. Upon his return, the victim found that four or five vertical boards had

been removed from his fence to create an opening, the doorjamb on the shed had been ripped

apart, and the shed was mostly bare. Id. at 86. The victim testified that “he believed it would

have taken more than one person to remove all the missing tools.” Id. at 90. Law enforcement

apprehended Finney later after the victim caught him returning to the property, entering through

the opening in the fence, and going through the remaining items in the shed. Id. at 87.

         The Supreme Court reversed Finney’s conviction for statutory burglary. It focused on

two factors which cast doubt on whether the breaking and the larceny were committed by the

same person or at the same time. First, the Supreme Court noted that the victim testified that he

believed multiple individuals were involved in the theft due to the quantity and weight of the

tools that were stolen. Second, the evidence established that there had been multiple entries into

the victim’s shed over the course of multiple days, but only one breaking. These factors, in

combination, elicited the reasonable hypothesis that another individual may have committed the

breaking and that Finney entered subsequently without the necessity of a breaking to do so. Id.

at 90.

         These additional factors, however, are absent in this case. There is no evidence

indicating that another person may have committed a breaking at an earlier date that allowed

appellant to enter without committing a breaking. Similarly, there is no evidence of multiple

entries or thefts from the Schlereths’ home. Furthermore, there is no testimony that multiple

                                                -7-
individuals were involved. Indeed, the evidence supports a conclusion that a single individual

committed the crimes.

       The absence of these factors distinguishes this case from Finney. Here, the evidence is

sufficient to justify an inference that the same individual committed the breaking and entering

and the theft at the same time. Therefore, the trial court did not err in applying this inference.

                                        IV. CONCLUSION

       The trial court did not err in applying either inference. Therefore, the evidence is

sufficient to support both of appellant’s convictions. Accordingly, this Court affirms the

judgment below.

                                                                                     Affirmed.




                                                -8-